UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                           TOZZI, CELTNIEKS, and BURTON
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                         v.
                          Specialist JESSE A. SAUCEDO
                          United States Army, Appellant

                                   ARMY 20160060

                        Headquarters, 1st Cavalry Division
                       Rebecca K. Connally, Military Judge
                  Colonel Oren H. McKnelly, Staff Judge Advocate

For Appellant: Lieutenant Colonel Christopher D. Carrier, JA; Captain Ryan T.
Yoder, JA; Major Jeremy S. Scholtes, JA (on brief).

For Appellee: Lieutenant Colonel A.G. Courie III, JA; Major Michael E. Korte, JA
(on brief).


                                      25 May 2017
                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

Per Curiam:

       A military judge sitting as a special court-martial convicted appellant,
pursuant to his pleas, of one specification of wrongful use of cocaine in violation of
Article 112a, Uniform Code of Military Justice, 10 U.S.C. § 912a (2012) [hereinafter
UCMJ]. Additionally, the military judge convicted appellant, contrary to his pleas,
of one specification of wrongful distribution of cocaine in violation of Article 112a,
UCMJ. The convening authority approved the adjudged sentence of a bad-conduct
discharge, confinement for 120 days, and reduction to the grade of E-1. *

       This case is before us for review under Article 66, UCMJ. Appellate defense
counsel assigns one error to this court, and appellant personally raises matters
pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982). After due
consideration, we find the assigned error warrants discussion and relief; the matters
raised under Grostefon are without merit.

*
 Prior to action, the convening authority waived automatic forfeitures of pay and
allowances for the benefit of appellant’s spouse, effective 12 February 2016 until
1 July 2016.
SAUCEDO—ARMY 20160060

                              LAW AND DISCUSSION

        The convening authority took action 154 days after the sentence was
adjudged; 141 days are attributable to the government. The record in this case
consists of two volumes, and the trial transcript is one hundred pages. It took sixty-
one days after convening authority action for this court to receive the record of trial
and docket appellant’s case. The government provided no explanation in its post-
trial submissions for this delay.

        There is a presumption of unreasonable delay where the convening authority’s
action is not taken within 120 days of the completion of trial, or where a record of
trial is not docketed by the service Court of Criminal Appeals within thirty days of
the convening authority’s action. United States v. Moreno, 63 M.J. 129, 142
(C.A.A.F. 2006). Post-trial delay in the administrative handling and forwarding of
the record of trial and related documents to an appellate court is the “least
defensible” type of post-trial delay and “worthy of the least patience.” United States
v. Dunbar, 31 M.J. 70, 73 (C.M.A. 1990).

       Although we find no due process violation in the post-trial processing of
appellant’s case, we must still review the appropriateness of the sentence in light of
the dilatory post-trial processing. UCMJ art. 66(c); United States v. Tardif, 57 M.J.
219, 224 (C.A.A.F. 2002) (“[Pursuant to Article 66(c), UCMJ, service courts are]
required to determine what findings and sentence ‘should be approved,’ based on all
the facts and circumstances reflected in the record, including the unexplained and
unreasonable post-trial delay.”). See United States v. Collazo, 53 M.J. 721, 727
(Army Ct. Crim. App. 2000). Under the circumstances, we find relief from this
court is appropriate and provide such in our decretal paragraph.

                                   CONCLUSION

       Upon consideration of the entire record, the findings of guilty are AFFIRMED.
Given the dilatory post-trial processing, however, we affirm only so much of the
sentence as extends to a bad-conduct discharge, 105 days confinement, and reduction
to the grade of E-1. All rights, privileges, and property, of which appellant has been
deprived by virtue of that portion of his sentence set aside by this decision, are
ordered restored. See UCMJ arts. 58b(c), 75(a).

                                           FOR
                                           FOR THE
                                               THE COURT:
                                                   COURT:




                                           MALCOLM H. SQUIRES, JR.
                                           MALCOLM H. SQUIRES, JR.
                                           Clerk
                                           Clerk of
                                                 of Court
                                                    Court

                                           2